Title: From Thomas Jefferson to United States Congress, 27 January 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate and House of Representatives 
                                of the US.
                            
                        Jan. 27. 1807.
                  
                        I communicate for the information of Congress the Report of the Director of the mint of the operations of
                            that establishment during the last year.
                        
                        
                            Th: Jefferson
                            
                            
                        
                    